BYRNES, Judge,
concurring.
While I agree with the majority that fairness to all parties requires reversal of the trial court’s refusal to order a mental examination under C.C.P. Art. 1464, I do not feel that an application for supervisory writs is the proper setting for pronouncing specific guidelines for “future independent paramedical examination”. In my opinion this court should wait until the issue is presented argued and briefed in the context of a full blown appeal. I am unwilling to do more than address the narrow issue of the correctness of the ruling under review given the limited record before us. For this reason, I concur in the result reached by the majority, but do not subscribe to the six criteria which the majority opinion sets forth. This is not to say that those criteria are ultimately inappropriate. I simply do not think this is the appropriate setting in which to make so far reaching a pronouncement.